Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 1 of 9 PageID 173




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   KELVIN GOMEZ,

                           Plaintiff,

   v.                                                          Case No: 6:18-cv-602-Orl-41KRS

   ACORN STAIRLIFTS, INC.,

                           Defendant.


                                  REPORT AND RECOMMENDATION
   TO THE UNITED STATES DISTRICT COURT:

             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       JOINT MOTION TO APPROVE SETTLEMENT AND
                           DISMISS ACTION WITH PREJUDICE (Doc. No. 34)

             FILED:        January 16, 2019

   I.        BACKGROUND.

             On May 9, 2018, Plaintiff, Kelvin Gomez, filed a complaint against Defendant, Acorn

   Stairlifts, Inc. Doc. No. 10. In the amended complaint, Plaintiff asserted that Defendant violated

   the overtime and minimum wage provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

   § 201, et seq. Id. He also asserted a claim for FLSA retaliation and claims for breach of agreement

   and unjust enrichment under Florida common law. Id. As to his FLSA overtime and minimum

   wage claims, Plaintiff contended that he was entitled to unpaid overtime compensation, unpaid

   minimum wages, and liquidated damages pursuant to the FLSA. Id. at 7-8. He also sought back
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 2 of 9 PageID 174



   pay, front pay, compensatory damages, and other relief in connection with his other causes of action.

   Id. at 3-9.

             On January 10, 2019, the parties filed a motion requesting that the Court approve their

   settlement in accordance with Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.

   1982). Doc. No. 32. I denied that motion without prejudice because the parties did not file their

   settlement agreement in the public record. Doc. No. 33.

             The parties have now filed a renewed motion for settlement approval. Doc. No. 34. The

   motion is supported by a settlement agreement.          Doc. No. 34-1.    In the motion, the parties

   stipulated to a dismissal of this action with prejudice. Doc. No. 34-1. The matter is now ripe for

   review.

   II.       APPLICABLE LAW.

             In Lynn’s Food, the U.S. Court of Appeals for the Eleventh Circuit explained that claims for

   compensation under the FLSA may only be settled or compromised when the Department of Labor

   supervises the payment of back wages or when the district court enters a stipulated judgment “after

   scrutinizing the settlement for fairness.” 679 F.2d at 1353. Under Lynn’s Food, a court may only

   enter an order approving a settlement if it finds that the settlement is fair and reasonable, Dees v.

   Hydradry, Inc., 706 F. Supp. 2d 1227, 1240 (M.D. Fla. 2010), and that the ensuing judgment is

   stipulated, Nall v. Mal-Motels, Inc., 723 F.3d 1304, 1308 (11th Cir. 2013).

             When a settlement agreement includes an amount to be used to pay attorney’s fees and costs,

   the “FLSA requires judicial review of the reasonableness of counsel’s legal fees to assure both that

   counsel is compensated adequately and that no conflict of interest taints the amount the wronged

   employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th




                                                     -2-
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 3 of 9 PageID 175



   Cir. 2009) (per curiam). 1 If the Court finds that the payment to the attorney is not reasonable, it

   must consider whether a plaintiff’s recovery might have been greater if the parties had reduced the

   attorney’s fees to a reasonable amount. See id. at 351-52; see also Bonetti v. Embarq Mgmt. Co.,

   715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009) (finding that the Court must consider the

   reasonableness of attorney’s fees when a “settlement does not appear reasonable on its face or there

   is reason to believe that the plaintiff’s recovery was adversely affected by the amount of fees paid

   to his attorney”).

   III.    ANALYSIS.

           A.        Whether Plaintiff Has Compromised His Claims.

           Under the amended settlement agreement, Defendant will pay Plaintiff a total of $8,750.00—

   $2,500.00 for back wages and $2,500.00 to Plaintiff for “all other damages.” Defendant will also

   pay $3,750.00 to Plaintiff’s attorneys. Doc. No. 34-1 ¶ 2. In his answers to the Court’s FLSA

   Interrogatories, Plaintiff averred that he was entitled to “$7,168.00 in overtime pay alone.” Doc.

   No. 21, at 2. Because Plaintiff will receive less than the amount to which he claimed he was entitled

   under the FLSA, he has compromised his claim within the meaning of Lynn’s Food.

           B.        Whether the Amount Is Fair and Reasonable.

           Because Plaintiff has compromised his claim, the Court must, under Lynn’s Food, evaluate

   whether the settlement agreement is fair and reasonable. The parties agree that this action involves

   disputed issues, including disputes about adjustments made to Plaintiff’s timesheets during his

   employment.        Doc. No. 34, at 4.        These disputes explain the parties’ compromise, and I

   recommend that the Court find that the amount of the compromise is reasonable. Cf. Bonetti, 715




           1
               Unpublished decisions of the Eleventh Circuit are cited as persuasive authority.



                                                         -3-
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 4 of 9 PageID 176



   F. Supp. 2d at 1227 (“If the parties are represented by competent counsel in an adversary context,

   the settlement they reach will, almost by definition, be reasonable.”).

          C.      Whether the Attorneys’ Fees and Costs Undermine the Fairness of the Settlement
                  Agreement.

          Because Plaintiff has compromised his FLSA claim, the Court must consider whether the

   payment to his attorneys is reasonable, to ensure that the fees and costs to be paid to his attorneys

   did not improperly influence the amount Plaintiff agreed to accept. See Silva, 307 F. App’x at 351.

   In this case, Plaintiff’s counsel will receive $3,750.00. Doc. No. 34-1 ¶ 2. The parties represent

   that the attorneys’ fees and costs being paid by Defendant under the settlement agreement were not

   a percentage of any recovery in this case and that no portion of Plaintiff’s recovery was apportioned

   to attorneys’ fees and costs because the parties separately negotiated those fees and costs. Doc.

   No. 34, at 2-3. Although this is not exactly the language approved by the Court in Bonetti, it

   appears that counsel did not calculate the fees to be paid in the settlement agreement on the basis of

   a contingent fee agreement and that the amount to be paid for attorneys’ fees and costs did not reduce

   the amount Plaintiff agreed to accept to settle his other claims. Thus, in the absence of objection,

   I recommend that the Court find that the amount of attorneys’ fees Plaintiff’s counsel will receive

   is reasonable and does not taint the amount Plaintiff agreed to accept for resolution of his FLSA

   claims. See Bonetti, 715 F. Supp. 2d at 1228 (“[T]he best way to insure that no conflict has tainted

   the settlement is for the parties to reach agreement as to the plaintiff’s recovery before the fees of

   the plaintiff’s counsel are considered.”).

          D.      Whether the Written Waiver Clause Undermines the Fairness or Reasonableness of
                  the Settlement Agreement.

          I note that the last sentence of Paragraph 5 of the settlement agreement provides, “No waiver

   of any provision of this Agreement will be valid unless it is writing and signed by the party against

   whom such waiver is charged.” Doc. No. 34-1 ¶ 5. The Court cannot find an agreement to be fair


                                                    -4-
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 5 of 9 PageID 177



   and reasonable unless it is in final form, with no opportunity for amendment. Nonetheless, the

   agreement provides, “[I]f the Court approves the Settlement and this Agreement with modifications,

   the Parties’ obligations under this Agreement shall be governed by the Court’s Order.” Id. ¶ 1.

   Although the settlement agreement does not include a traditional severability clause, this provision

   allows the Court to modify the parties’ agreement. Accordingly, I recommend that the Court strike

   the last sentence of Paragraph 5 from the settlement agreement.

           E.        Whether the Scope of the Release Undermines the Fairness or Reasonableness of the
                     Settlement Agreement.

           The Court next must consider whether Plaintiff’s release of claims in the settlement

   agreement renders the agreement unreasonable. See generally Bright v. Mental Health Res. Ctr.,

   Inc., No. 3:10-cv-427-J-37TEM, 2012 U.S. Dist. LEXIS 33929, at *17 (M.D. Fla. Mar. 14, 2012)

   (“Pervasive, overly broad releases have no place in settlements of most FLSA claims.”). The

   settlement agreement provides that Plaintiff is releasing all claims “which have arisen or could have

   arisen regarding payment of wages prior to the date of this Agreement, whether now known or

   unknown, suspected or unsuspected, against any of the Released Parties.” Doc. No. 34-1 ¶ 4. It

   goes on to provide:

           Plaintiff agrees that this release shall be construed as broadly as possible and shall
           include all claims which Plaintiff brought or could have brought in the Litigation,
           including without limitation: (a) any contractual or other claims of wage payment
           Plaintiff may have against any or all of the Released Parties; (b) claims, if any, related
           to Plaintiff’s compensation, remuneration, payment of wages, or other monetary
           payments received from any or all of the Released Parties, including but not limited
           to the Fair Labor Standards Act of 1938, as amended, and the Florida Minimum
           Wage Act; (c) claims, if any regarding accrued leave, vacation, bonuses
           commissions, or any other form of benefits connected with Plaintiff’s employment
           relationship with any or all of the Released Parties; and (d) claims or allegations for
           costs, fees or other expenses including attorney’s fees related to the Litigation.

   Id. 2


           2
               Although the release does not explicitly mention Plaintiff’s FLSA retaliation claim or his unjust


                                                        -5-
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 6 of 9 PageID 178



           Insofar as this language is limited to the claims brought in this lawsuit and any claims

   Plaintiff might have under related state or local wage-payment laws, I note that the presiding District

   Judge has previously approved such releases. See, e.g., Grissam v. Ranraj Singh Dhanju I, Inc.,

   No. 6:16-cv-1368-Orl-41KRS, Doc. No. 19 (M.D. Fla. Dec. 13, 2016) (approving settlement in case

   that alleged only FLSA claims but settlement agreement released all claims “arising out of or under

   the FLSA and/or Florida state or local law governing the payment of wages.”).                       However,

   Subsection (b)—which releases “claims, if any related to Plaintiff’s compensation, remuneration,

   payment of wages, or other monetary payments received from any or all of the Released Parties”—

   arguably extends further to include, for example, a claim under Title VII of the Civil Rights Act that

   Defendant discriminatorily paid Plaintiff less than similarly situated women. Here, the parties have

   not provided the Court with any information about the existence or potential value of any claims

   that might be included in Subsection (b). This is problematic because judges in this district have

   previously expressed concern about approving releases that extend to unknown claims because of

   the challenge of valuing such claims. See Shearer v. Estep Constr. Inc., No. 6:14-cv-1658-Orl-

   41GJK, 2015 U.S. Dist. LEXIS 65832, at *9-10 (M.D. Fla. May 20, 2015) (rejecting a settlement

   agreement that contained a mutual general release because the fundamental impediment to approval

   of a general release is the valuation of unknown claims). Nonetheless, it is also true that the release

   of claims other than FLSA wage claims (including Plaintiff’s breach of agreement, unjust

   enrichment, and FLSA retaliation claims) is generally not subject to judicial scrutiny. See, e.g.,

   Rosado v. Melao Bakery, LLC, No. 6:15-cv-1060-Orl-41KRS, Doc. No. 26, at 1 (M.D. Fla. June

   19, 2017).



   enrichment claim, it appears that the parties contemplate the release of those claims because the agreement
   provides that the release includes “all claims which Plaintiff brought or could have brought in the Litigation.”
   Doc. No. 34-1 ¶ 4.



                                                         -6-
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 7 of 9 PageID 179



          There does not appear to be any binding authority regarding whether a provision such as that

   included in Subsection (b) of the release makes an FLSA settlement unfair or unreasonable,

   particularly when the plaintiff also pursues claims other than FLSA wage claims. Thus, if the Court

   finds that subsection (b) does not make the settlement unfair or unreasonable, then it may approve

   the parties’ settlement (as modified above, by Section D of this Report and Recommendation). If,

   however, the Court concludes that the breadth of Subsection (b) of the release makes the settlement

   unfair or unreasonable, then I recommend that the Court deny the parties’ motion for settlement

   approval without prejudice. Although the settlement agreement suggests that the parties have

   agreed that the Court can make some modifications to their agreement, in my experience, most

   litigants do not consent to a significant modification of the terms of their release, such as the

   modification that would occur if the Court struck Subsection (b) from the agreement. Thus, I

   recommend that the Court deny the motion for settlement approval without prejudice so that the

   parties may renegotiate the settlement and revise the settlement agreement, if necessary.

          E.      Whether the Court Should Retain Jurisdiction to Enforce the Settlement.

          Finally, the parties have asked the Court to retain jurisdiction over this case for purposes of

   enforcing the settlement agreement. Doc. No. 34, at 2. “Courts in this District routinely deny

   requests to retain jurisdiction to oversee and enforce the terms of an FLSA settlement agreement.”

   Schisler v. Sam’s West, Inc., No. 6:15-cv-517-Orl-22KRS, 2016 WL 2866216, at *3 (M.D. Fla. Apr.

   29, 2016), report and recommendation adopted by 2016 WL 2854273 (M.D. Fla. May 16, 2016)

   (quoting Santiago-Valle v. Transition House, Inc.¸ No. 6:15-cv-715-Orl-40GJK, 2015 U.S. Dist.

   LEXIS, at *12 (M.D. Fla. Dec. 10, 2015), report and recommendation adopted by 2015 U.S. Dist.

   LEXIS 169420 (M.D. Fla. Dec. 19, 2015)). Here, the parties have provided no reason that the

   Court should retain jurisdiction and have cited no authority supporting their request. The parties




                                                   -7-
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 8 of 9 PageID 180



   may resort to the state courts if either side breaches the terms of the amended settlement agreement.

   See generally Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 382 (1994) (“[E]nforcement

   of the settlement agreement is for state courts . . . .”). Accordingly, I recommend that the Court

   deny the parties’ request.

   IV.    RECOMMENDATIONS.

          In light of the foregoing, if the Court finds that Subsection (b) of the release does not render

   the settlement unfair or unreasonable, I respectfully RECOMMEND that the Court:

          1.      GRANT in part the Joint Motion to Approve Settlement and Dismiss Action with

                  Prejudice (Doc. No. 34);

          2.      STRIKE the last sentence of Paragraph 5 of the settlement agreement (Doc. No. 34-

                  1 ¶ 5 (“No waiver of any provision in this Agreement will be valid unless it is in

                  writing and signed by the Party against whom such waiver is charged.”));

          3.      FIND that the parties’ settlement agreement (Doc. No. 34-1), as revised above, is a

                  fair and reasonable resolution of a bona fide dispute under the FLSA;

          4.      PROHIBIT counsel from withholding any portion of the $5,000.00 payable to

                  Plaintiff pursuant to a contingent fee agreement or otherwise;

          5.      DISMISS the case with prejudice;

          6.      DECLINE to retain jurisdiction to enforce the settlement agreement; and

          7.      DIRECT the Clerk of Court to close the file.

          If, however, the Court finds that Subsection (b) of the release renders the settlement unfair

   or unreasonable, then I RESPECTFULLY RECOMMEND that the Court DENY without

   prejudice the Joint Motion to Approve Settlement and Dismiss Action with Prejudice (Doc. No.

   34).




                                                    -8-
Case 6:18-cv-00602-CEM-KRS Document 35 Filed 01/18/19 Page 9 of 9 PageID 181



                                        NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions.          A party’s failure to file written

   objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

   conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

          Recommended in Orlando, Florida on January 18, 2019.

                                                          Karla R. Spaulding
                                                           KARLA R. SPAULDING
                                                     UNITED STATES MAGISTRATE JUDGE



   Copies furnished to:

   Presiding District Judge
   Counsel of Record
   Unrepresented Party
   Courtroom Deputy




                                                    -9-
